Citation Nr: 1020613	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The Veteran testified before 
a Decision Review Officer (DRO) in February 2009; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for tinnitus.  In statements received throughout 
this appeal, he describes exposure to significant noise from 
50 caliber machine guns and 105 mm artillery shells while 
serving in Vietnam with resultant ringing in his ears.  He 
asserts that the ringing in his ears experienced during 
service has continued to the present day and became 
especially bothersome approximately fifteen to twenty years 
ago.  

The Board has reviewed the current record and finds that a 
remand is necessary to comply with VA's duties to notify and 
assist a veteran in the development of his claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  

A remand is necessary because the record clearly indicates 
that the Veteran sought evaluation and treatment for 
audiological complaints at a VA Medical Center (MC) in 
Indianapolis, Indiana in 2002, and such records have not been 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Notably, the Veteran himself 
informed the RO in March 2007 that he underwent a "hearing 
test" in 2002 at this facility and the July 2007 VA 
examination report makes specific reference to "an 
evaluation here in 2002 at this clinic."  The Board is 
required to conduct a de novo review of the Veteran's appeal; 
thus, a complete and accurate record is essential to its 
mission.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.7 (2009).  

The Veteran testified at a February 2009 DRO hearing that he 
would be undergoing a private hearing test in the near future 
and that such evaluation would address the issue of tinnitus.  
Although he was told by the DRO that he should submit any 
records associated with this examination, the record is 
negative for such documentary evidence.  Since this private 
medical evidence is relevant to the current claim on appeal 
and the Board is already remanding this appeal to obtain 
outstanding VA treatment records, it will provide the Veteran 
with another opportunity to submit any additional medical 
evidence relevant to his claim, including the results of this 
private examination.  See 38 C.F.R. § 3.159(c).  Similarly, 
the agency of original jurisdiction (AOJ) should notify him 
that he may submit any non-medical (or lay) evidence 
pertaining to his claim seeing as he testified in February 
2009 that he did not mention the ringing he experienced in 
his ears to a medical professional until recently.  See 
generally 38 U.S.C.A. § 5103.  

Finally, the Veteran should be afforded a new VA examination 
which addresses the issue of the etiology of his current 
tinnitus.  Such opinion should reflect consideration of both 
medical and lay evidence, including the Veteran's 
clarification in his September 2008 substantive appeal and at 
the February 2009 DRO hearing that his tinnitus began while 
on active duty and worsened approximately fifteen to twenty 
years ago.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit 
lay evidence in support of his claim that 
he has experienced tinnitus since service, 
including written statements from persons 
who have known him during and since service 
and can attest to his complaints of ringing 
in his ears.  

2.  Contact the Veteran and ask him to 
either (a) submit all records associated 
with any evaluation and/or treatment of 
tinnitus since service, including the 
examination mentioned at the February 2009 
DRO hearing, or (b) provide information 
sufficient to allow the VA to obtain such 
treatment records, including the date(s) of 
treatment, the address of the facility, and 
a completed consent form, if necessary.  
Allow the Veteran sufficient time to 
respond to this request.  

3.  Obtain any VA treatment records from 
the Indianapolis VAMC for the year 2002.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  Any attempts to retrieve the records 
described above, or any other outstanding 
evidence, should be documented in the 
claims file.  Furthermore, if such attempts 
are unsuccessful, the AOJ should notify the 
Veteran that it was unable to obtain such 
evidence, describe the steps taken by the 
AOJ to obtain the evidence, and notify the 
Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

5.  After any outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for a VA otological 
examination for the purpose of 
ascertaining information regarding the 
nature and etiology of his current 
tinnitus.  The claims file and a copy of 
this REMAND must be available to the 
examiner for review and the examination 
report should reflect that a review of the 
claims file was completed in conjunction 
with the examination.  After reviewing the 
record and examining the Veteran, the 
examiner should indicate whether it is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current tinnitus is 
due, either all or in part, to acoustic 
trauma experienced during active duty 
service.  A detailed rationale should be 
provided for all opinions and should 
reflect consideration of the Veteran's lay 
assertions of tinnitus since service.  

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


